Case: 1:20-cv-00735-BYP Doc #: 17 Filed: 07/27/21 1 of 2. PageID #: 1051




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 NATHAN ALLEN ATWATER,                            )
                                                  )     CASE NO. 1:20-CV-735
                Plaintiff,                        )
                                                  )
        v.                                        )     JUDGE BENITA Y. PEARSON
                                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )
                                                  )     MEMORANDUM OF OPINION
                Defendant.                        )     AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Nathan Allen Atwater’s

 application for supplemental security income (“SSI”) after a hearing in the above-captioned case.

 That decision became the final determination of the Commissioner of Social Security when the

 Appeals Council denied the request to review the ALJ’s decision. The claimant sought judicial

 review of the Commissioner’s decision, and the Court referred the case to Magistrate Judge

 Darrell A. Clay for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and

 Local Rule 72.2(b)(1). On July 9, 2021, the magistrate judge submitted a Report and

 Recommendation (ECF No. 15) recommending that the Court reverse the Commissioner’s

 decision and remand the case.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. On July 23, 2021, Defendant filed a Response to the Report

 and Recommendation (ECF No. 16), stating that Defendant will not be filing objections.

 Furthermore, Plaintiff has not filed any objections, evidencing satisfaction with the magistrate
Case: 1:20-cv-00735-BYP Doc #: 17 Filed: 07/27/21 2 of 2. PageID #: 1052




 (1:20-CV-735)

 judge’s recommendations. Any further review by this Court would be a duplicative and

 inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984),

 aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d 505

 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

 The decision of the Commissioner of Social Security is reversed and the case remanded.



        IT IS SO ORDERED.


    July 27, 2021                               /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
